Citation Nr: 1440218	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  05-31 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an esophagus disability to include esophagus stricture, hiatal hernia, and reflux disease to include as due to herbicide exposure or secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from September 1966 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

This case was previously before the Board in November 2008, December 2010 and October 2012, when the various multiple claims on appeal were adjudicated.  In pertinent part, in the November 2008 decision, the issue of service connection for an esophagus disability was reopened, and then was remanded in the 2008, 2010, and 2012 Board decisions for additional development.  The other issues that were previously before the Board have been decided by the Board, except for service connection for a cervical spine disability, which was granted by the RO and is no longer on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Board notes that the Veteran appears to have various appeals pending at the RO.  However, these issues have not yet been certified to the Board and will be the subject of a later decision, if necessary.

In August 2013, the Board requested a review of the claims file and an opinion by a Veterans Health Administration (VHA) medical expert.  A VHA expert medical opinion was received in September 2013.  The Veteran and his representative were provided copies of the VHA opinion in June 2014, and were advised that they had 60 days to submit additional evidence in connection with the Veteran's claim.  In response, in August 2014, the Veteran's representative presented additional argument.


FINDINGS OF FACT

1.  An esophagus disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's claimed disability to service, including to his presumed exposure to Agent Orange.

2.  Competent medical evidence indicates that the Veteran' esophagus condition was not caused by service connected disabilities, but that, as likely as not, the Veteran's reflux symptoms are worsened by medication taken for service-connected disabilities.


CONCLUSION OF LAW

The criteria for establishing secondary service connection for an esophagus disability based on aggravation have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013), 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided by letters dated in April 2005 and July 2011. 

Concerning the duty to assist, the record includes service treatment records (STRs), post service treatment records, VA examination reports, a VHA opinion, and lay statements.  

The Board remanded the claim multiple times to provide additional VCAA notice, obtain additional treatment records and schedule the Veteran for an examination with an opinion regarding the etiology of the Veteran's esophagus disability.  The Veteran was provided additional VCAA notice in July 2011.  Treatment records were requested.  However, an adequate opinion was not obtained after several attempts.  The Board then requested and obtained an adequate opinion from a VHA physician in September 2013.  Therefore, no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).

VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  However, because the Veteran's claim was pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)  (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects). 

It is undisputed that the Veteran served in Vietnam, and that he is presumed to   have been exposed to an herbicide (claimed as Agent Orange) during that service.  38 U.S.C.A. § 1116(f).  If a veteran who was exposed to or presumed to have been exposed to an herbicide agent during active military, naval, or air service develops certain diseases, the disease is presumed to have been incurred in service.  Certain diseases may be presumed service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  However, esophageal stricture, hiatal hernia, and reflux disease are not among the listed disorders which may       be presumed related to exposure to an herbicide agent.  Thus, the presumptive provisions do not apply in this case. 

Notwithstanding the foregoing, the Veteran is not precluded from establishing of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is claiming service connection for an esophagus disability to include esophagus stricture, hiatal hernia, and reflux disease (hereinafter referred to as esophagus disability).

The Veteran is in receipt of service connection for bilateral knee disabilities and posttraumatic stress disorder (PTSD).  He has taken, or currently takes, narcotic drugs, non-steroidal anti-inflammatory drugs (NSAIDs) including Naproxen for his knee disabilities, and anti-anxiety and anti-depression medication for his PTSD.  

The Veteran contends that his currently treated and diagnosed esophagus disability was either caused by his in-service diet while serving in Vietnam in the field or caused or aggravated by the medications he was provided or has used for his service-connected bilateral knee disabilities and PTSD.  He has recently alleged  that his esophagus condition is due to Agent Orange exposure in Vietnam. 

The Veteran's service treatment records are negative for any findings, complaints, or treatment of an esophagus disability, including hiatal hernia or reflux.  

A VA treatment record dated in November 1998 noted he complained of increasing dysphagia with history of hiatal hernia with Schatzki ring.  He underwent a VA esophagogastroduodenoscopy (EGD) in March 1999 which diagnosed hiatal hernia with Schatzki ring.  A VA upper gastrointestinal barium series was performed in January 2000, and the diagnosis was small easily reducible hiatal hernia.  Subsequent VA EGDs confirmed the diagnosis of hiatal hernia with Schatzki ring.  

As noted above, the evidence reflects that the Veteran suffers from a current esophagus disability; thus, the first element for establishing service connection has been met.  However, before service connection can be established, there must be competent evidence of a link between the current condition and service or a service connected disability. 

Turning first to the question of service connection on a direct basis, the Veteran does not contend and the evidence does not show that he was treated for an esophagus condition in service or for many years thereafter.  The Veteran has undergone multiple VA examination concerning this claim and none of the opinions has yielded an opinion linking the Veteran's esophagus condition to service.  The December 2008 and July 2011 VA examiners noted the condition began after service, and found the condition was not related to military service.  The VHA gastroenterologist, following claims file review, opined it is less likely as not that the Veteran's diet in Vietnam was related to his current esophagus disability.  The specialist stated that even if the Veteran suffered from reflux in service, he would have modified his diet accordingly over the next 30 years.  In addition, the physician noted that the effects of diet on an esophageal stricture are typically transient and not long lasting, and an endoscopy in 1998 did not show any peptic stricture which would be expected from any long term esophageal injury from reflux.  Regarding Agent Orange exposure, the physician stated that he is unaware of any link to gastroesophageal reflux disease (GERD), hiatal hernia, or esophageal peptic stricture.  

The Board finds the VHA opinion highly probative.  As such opinion was rendered following claims file review, and contains adequate rationale for the conclusions reached, the Board accords this opinion great probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  There is no probative opinion of record linking the Veteran's esophagus condition to service on a direct basis.  

To the extent that the Veteran himself believes that his current esophagus disability is related to his active service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of an esophagus disability requires medical testing and medical expertise to determine.  The Board finds the opinions of the VA examiners and the VHA specialist to be more probative than his lay assertions.

Turning to the Veteran's primary contention that his esophagus disorder is secondary to medication taken for service-connected PTSD and arthritis, the Board notes again that there are several medical opinions concerning such a relationship.  The June 2005 VA examiner noted that medication for PTSD and arthritis may exacerbate the esophagus symptoms, but that the medication would not be the direct cause of his esophagus conditions.  The July 2007 examiner stated the esophagus condition was a longstanding issue that was not worsened by service connected disabilities or the medication he takes for them.  

The VHA gastroenterologist noted that many medications, including several taken by the Veteran for his service-connected disabilities, can exacerbate GERD.  However, the physician stated that they cannot typically be the sole cause of GERD.  The physician also noted that such medication cannot cause hiatal hernia or Schatzki   ring.  The gastroenterologist further noted that it is possible that such medication can worsen GERD.  He stated that GERD is a chronic lifelong condition, but that most GERD is readily controlled by acid suppressive medication and diet/lifestyle changes.  The VHA gastroenterologist stated that without speaking to the Veteran, he was unable to quantify how symptomatic the Veteran's GERD is, since some degree of GERD is a normal finding.  

Concerning the claim for service connection for an esophagus disability on a secondary basis, the Board notes that all of the pertinent opinions obtained were in agreement that the Veteran's service connected disabilities and medication taken therefore did not cause his esophagus disability.  There is no probative opinion of record to the contrary.  As noted above, the Veteran's opinion as to a relationship between his service-connected disabilities and his esophagus condition is not competent medical evidence as such matter requires medical expertise.  Further, the opinions of the VA physicians are significantly more probative than his lay assertions to the contrary.  

The Board notes, however, that both the June 2005 VA examiner and the VHA gastroenterologist indicated that the medication the Veteran takes for his PTSD and arthritis can worsen reflux symptomatology.  While neither physician quantified the degree of aggravation of the reflux symptoms due to the medication for PTSD and arthritis, the actual degree of worsening is a downstream issue to the question of service connection, and there is no requirement that a disability be compensable before service connection can       be awarded.

Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that secondary service connection for the Veteran's esophagus disability based on aggravation by a service-connected disability is warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to secondary service connection for an esophagus disability based on aggravation is granted.  
 



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


